Title: Marc Auguste Pictet to Thomas Jefferson, 1 November 1819
From: Pictet, Marc Auguste
To: Jefferson, Thomas


					
						Monsieur
						
							Geneve,
							1er Nov. 1819
						
					
					Je ne puis, ni ne dois, laisser partir mon bon ami Mr Terrel Sans m’empresser de Saisir cette occasion de me rappeler à votre Souvenir, et Pour vous remercier de m’avoir fait connoitre un excellent jeune homme, et de m’avoir mis à portée de lui ètre un peu utile dans les premiers tems de Son Séjour à Genève. En le plaçant à Son arrivée, dans la maison de Mr Maurice, mon ami d’enfance, et mon collaborateur dans le Recueil que nous redigeons depuis 24 ans, je pouvois répondre qu’il y Seroit bien, Sous tous les rapports importans, mais je ne prevoyais pas ce que l’aimable caractére de Mr Terrel a produit, c’est qu’il y Seroit chéri, à l’egal du fils de la maison, qui a eté Son camarade d’etude et Son meilleure ami, et avec qui il part demain pour Paris.
					après avoir achevé Son Cours d’etudes à Genève d’une manière distinguée, il a fait le grand tour d’Italie, et est revenu revoir les amis, quil paroit quitter avec tant de regret que je ne répondrois pas que nous ne le revoyions un jour. Je desire bien, Si la Providence nous le ramène, être encore, à cette époque, au nombre des vivans.
					Vous aurez du plaisir Monsieur, à causer avec lui de Ses voyages; Il est plein de Sagacité et de finesse dans l’observation, et Sa mémoire est excellente. Il prefère la litterature aux Sciences, et nos auteurs francais du premier ordre lui Sont très familiers. J’ignore quel est le degré de la civilisation dans la partie du Kentucky où il va resider, mais, je redoute un peu pour lui, je dois l’avouer, le contraste qu’il pourra éprouver entre les ressources d’esprit que lui a procuré pendant quatre ans la vieille Europe, et le genre de Societé qu’il trouvera dans cette arrière contrée, où peutêtre l’instruction n’a que mediocrement pénétré, et ou il lui Sera Souvent difficile de trouver, comme nous le disons en Europe „à qui parler„
					Je ne Sais Monsieur, Si vous etes demeuré en correspondance un peu Suivie avec la maison Delessert de Paris. Le père, et l’excellente mère Sont morts depuis deux ans; Madame Gautier (ma trés bonne amie) n’est pas depuis quelque tems dans un etat de Santé Satisfaisant; Vous avez Sû Sans doute que Son frère Francois a epousé il y a quelques années Sa fille Sophie, que vous avez peutetre vue au berceau. Ce mariage d’oncle et de nièce, un peu extraordinaire, a très bien réussi; ils ont deux enfans charmans, une fille et un garçon; Le frère ainé Benjamin est membre distingué de la chambre des députés, et leur maison de commerce est l’une des plus Solides et des plus considérées de Paris. Nous avons eu récemment à Geneve, la visite de François et de Son aimable Sophie qui Sont venus passer quelque tems avec leurs bons amis de Geneve.
					Cette petite Geneve a Survécu, dans la main de la Providence, à tous les orages politiques; elle jouït de repos dans le Sein de la Confederation helvetique dont elle fait partie, et elle met ce repos à profit en cherchant à ameliorer tous Ses etablissemens d’instruction. Un beau jardin botanique vient de S’y former, Sous la direction de notre Savant compatriote le Prof. de Candolle, et beaucoup d’étrangers S’empressent de profiter des ressources de Société et d’etude qu’on trouve dans nos murs.
					Veuillez agréer Monsieur, lhommage de la haute consideration et du devouement respectueux avec lesquels j’ai lhonneur d’etre,
					
						Votre très humble et très obeissant Serviteur
						
							
								
									
										Pictet Profr & Présid. de la Soc. pour l’av. des arts:—membre des Soc. R. de Londres et d’Edinb.
									
								
							
						
					
				 
					Editors’ Translation
					
						
							Sir
							
								Geneva,
								1 November 1819
							
						
						I cannot and must not let my good friend Mr. Terrell depart without hastening to seize this opportunity to recall myself to your memory and thank you for having acquainted me with an excellent young man and enabling me to be a little helpful to him at the beginning of his stay in Geneva. When, on his arrival, I placed him in the house of Mr. Maurice, my childhood friend and my collaborator in the compilation we have been editing for twenty-four years, I could have no doubt that he would feel comfortable there in every important respect. But I did not anticipate the effect of Mr. Terrell’s amiable disposition, that is, his being cherished as much as the son of the family, who became his study companion and best friend, and with whom he leaves tomorrow for Paris.
						After having finished his course of study in Geneva with distinction, Mr. Terrell made the grand tour of Italy and came back to see the friends whom he seems to leave with such regret that I would not be surprised if we were to see him again one day. Should Providence bring him back to us, I hope I will still be among the living.
						Sir, you will enjoy discussing his travels with him. His observations are full of finesse and perception, and his memory is excellent. He prefers literature to the sciences and is very familiar with our best French authors. I do not know what degree of civilization is to be found in the part of Kentucky where he is to reside, but I must confess that I fear a little the contrast he may feel between the intellectual resources that old Europe has provided him for four years and the society he will encounter in this backcountry, where education has perhaps only barely penetrated and where it will be hard for him to find, as we say in Europe, “someone to talk to”
						I do not know, Sir, if you have remained in correspondence with the Delessert household in Paris. The father and excellent mother have been dead for two years. Madame Gautier (my very good friend) has not been in satisfactory health for some time. You have probably heard that a few years ago her brother François married her daughter Sophie, whom you perhaps saw in the cradle. This marriage between uncle and niece, although a little extraordinary, has been very successful. They have two charming children, a girl and a boy. Benjamin, their older brother, is a distinguished member of the Chambre des Députés, and his commercial house is one of the most solid and reputable in Paris. We were recently visited by François and his amiable Sophie, who came to spend some time with their good friends in Geneva.
						
						This little Geneva has providentially survived all of the political storms. It has enjoyed peace in the bosom of the Helvetic Confederation, of which it is a part, and is profiting from this peace by trying to improve all its educational establishments. A beautiful botanical garden has just been created, under the direction of our learned compatriot, Professor de Candolle, and many foreigners hasten to take advantage of the social and educational resources found within our walls.
						Please accept, Sir, the homage of my high consideration and the respectful devotion with which I have the honor to be,
						
							Your very humble and very obedient servant
							
								
									
										
											Pictet Professor and President of the Société pour l’Avancement des Arts:—member of the royal societies of London and Edinburgh
										
									
								
							
						
					
				